Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claims 1, 3, 4, 5, 7, 10, 11, 12, 16, 18 and 20, “and/or” should be -- and --.
Claim 4, lines 1-2, “further comprising at least one of the following:” should be -- wherein --.
Claim 5, line 2, “further comprising at least one of the following:” should be -- wherein --.
Claim 8, lines 1-2, “further comprising at least one of the following:” should be -- wherein --.
Claim 10, line 2, “the method comprises at least one of the following:” should be deleted.
Claim 18, lines 1-2, “the method further comprises at least one of the following:” should be deleted.
Appropriate correction is required.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 6, 7, 10, 11, 12, 19 and 20 are indefinite for reciting the limitations “adapting” and “adaption”. Since, an element that is “adapting” and/or “adaption” to perform a function is not a positive limitation. It does not constitute a limitation in any patentable sense. See In re Hutchison, 69 USPQ 138.
Claim 9 is indefinite for reciting the limitation “the method according to at least one of the preceding claims”. What is the claim for which claim 9 is dependent on?
Claim 11 recites the limitation "the object" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1-20 would be allowable if rewritten or amended to overcome objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Reasons for Allowable Subject Matter
The prior art fails to disclose a method of operating a particle beam device for imaging, analyzing and processing an object, which includes processing the object by 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Walden, II et al. (2021/0112203) discloses a control system for automatedly correcting a drift of a sample in an electron microscope.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).